Case 2:17-cv-04261-KM-JBC Document 203 Filed 02/24/21 Page 1 of 1 PageID: 7509




                               UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY
         CHAMBERS OF                                                                   U.S. COURTHOUSE
    JAMES B. CLARK, III                                                          50 WALNUT STREET, ROOM 2060
UNITED STATES MAGISTRATE JUDGE
                                                                                       NEWARK, NJ 07101
                                                                                           973-776-7700


                                           February 24, 2021


                                          LETTER ORDER

        Re:      DVL, Inc., et al. v. Congoleum Corporation
                 Civil Action No. 17-4261 (KM)

        Dear Counsel:

        As discussed during the telephone conference held in this matter earlier today, the

Court orders as follows:

        1) Regarding the ESI issue raised during today’s call by Defendant Bath Iron Works

              Corporation (“BIW”), the involved parties shall submit a joint letter of five (5) pages

              or less outlining their respective positions no later than March 10, 2021. The Court

              with then schedule a call, if necessary, to discuss the matter.

        2) Expert discovery shall be completed by June 30, 2021.

        3) The Court will conduct a telephone status conference with the parties on June 30,

              2021 at 10:00 AM. Counsel for BIW shall initiate the call.



        IT IS SO ORDERED.


                                                           s/ James B. Clark, III
                                                         JAMES B. CLARK, III
                                                         United States Magistrate Judge
